DETAILED CORRESPONDENCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The claim set filed 4 June 2020 which includes pending claims 1-18 has been considered on the merits. Claims 1-18 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant, regards as the invention. The claims that depend on indefinite claim are indefinite at least because the claims incorporates the limitations of the indefinite claim. 
Claim 1 recites a “fluid interaction element”. It is not clear what the fluid interaction element is limited to because (1) the term isn’t defined in the instant specification, (2) the term isn’t known in the art, and (3) one having ordinary skill in the art the time the invention was made wouldn’t be appraised of the scope of the claimed subject matter. What is the fluid interaction element limited to? For purposes of compact prosecution, the fluid interaction element is limited to any structural element configured to interact with a fluid within a fluid chamber wherein to interact includes any manner in which a fluid interaction element inside the fluid chamber can affect or be affected by a fluid within the fluid chamber. Because the claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, even the walls of the chamber interact with the fluid inside the chamber by virtue of their holding of a fluid therein. 
Claim 1 recites “a second gap in the fluid chamber that is opposite the fluid interaction element and less than the first gap”. It is unclear in what respect the first gap is less than the second gap. Is the comparison in regards to the volume inside the gap, the length of the gap, the width of the gap or the position of the gaps in relation to the chamber or something else? 
Claim 12 recites “wherein the chamber opposite the second gap is transparent” and claim 1 recites “a second gap in the fluid chamber”. It is unclear how the chamber of claim 1 is opposite the second gap given that the claim 1 states that the second gap is in the chamber. How can the gap be in the chamber and be opposite to the chamber simultaneously? For purposes of compact prosecution, claim 12 requires a transparent chamber. 
Claim 14 recites “interacting with the fluid with a fluid interaction element” wherein the limitation "the fluid". There is insufficient antecedent basis for this limitation in the claim. Consider rephrasing the claim instead to recite “ … wicking a fluid into a first gap in a chamber of a fluid testing device; and interacting the fluid with a fluid interaction element …” as one way to resolve this issue and improve clarity.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desmond (US Publication 2014/0106364).
Regarding claim 1, Desmond teaches a fluid testing device (referred to as a microfluidic system in [0036]) comprising: 
a fluid interaction element (referred to as a flow-restricting material 202 in [0076]); and 
a fluid chamber (which corresponds to the interior of the first channel 208 and of the second channel 210 in [0076]) to contain a fluid to be interacted upon by the fluid interaction element (i.e. flow-restricting material 202), the fluid chamber (i.e. first channel 208 and second channel 210) forming a first gap (which corresponds to a first channel 208 in [0076]) through which fluid is wicked (i.e. the fluid is transported through) to a second gap (referred to as a  second channel 210 in [0076]) in the fluid chamber (i.e. first channel 208 and the second channel 210) that is opposite the fluid interaction element (i.e. flow-restricting material 202) and less than the first gap (see 112(b) rejection above) (see [0077] and Figure 14 wherein the width of the second gap (i.e. second channel 210) is smaller than the width of the first gap (i.e. first channel 208).
Regarding claim 2, Desmond teaches the fluid testing device of claim 1, wherein the first gap (i.e. first channel 208) spaces a first interior surface (which corresponds to an internal left side) of the chamber (i.e. first channel 208 and the second channel 210) and a second interior surface (which corresponds to an internal right side) of the chamber (i.e. first channel 208 and the second channel 210) and wherein the fluid interaction element (i.e. flow-restricting material 202) projects (i.e. juts out) from the first surface towards the second surface to form the second gap (i.e. second channel 210) (see Figure 14).
Regarding claim 3, Desmond teaches the fluid testing device of claim 1, wherein the first gap (i.e. first channel 208) spaces a first interior surface (which corresponds to the left side surface of channel 208) of the chamber (i.e. first channel 208) and a second interior surface (which corresponds to the left side surface of channel 208) of the chamber (i.e. first channel 208)  (see Figure 14) and wherein the chamber (i.e. first channel 208) further includes a pedestal (which corresponds to the half portion of fluid communication 212 closer to the first channel 208, see [0077] and Figure 14) projecting (i.e. extending out in space) from the first surface (left side) and supporting (i.e. bearing all or part of the weight of) the fluid interaction element (i.e. flow-restricting material 202) opposite (i.e. having a position on the other or further side of) the second gap (i.e. second channel 210) (see Figure 14).
Regarding claim 4, Desmond teaches the fluid testing device of claim 3, wherein the fluid interaction element (i.e. flow-restricting material 202) is at least partially received within the pedestal (i.e. fluid communication 212) (see Figure 14).
Regarding claim 5, Desmond teaches the fluid testing device of claim 3, wherein the chamber further includes a protuberance (which corresponds to the half portion of fluid communication 212 closer to the second channel 210) projecting from the second surface opposite the fluid interaction element (i.e. flow-restricting material 202) to form the second gap (i.e. second channel 210) (see Figure 15).
Regarding claim 6, Desmond teaches the fluid testing device of claim 1, wherein the first gap spaces a first interior surface of the chamber and a second interior surface of the chamber and wherein the chamber further includes a protuberance (which corresponds to the half portion of fluid communication 212 closer to the second channel 210) projecting front the second surface opposite the fluid interaction element (i.e. flow-restricting material 202) to form the second gap (i.e. second channel 210) (see Figure 15).
Regarding claim 7, Desmond teaches the fluid testing device of claim 6, wherein the fluid interaction element (i.e. flow-restricting material 202) projects from the first surface towards the second surface opposite the protuberance (see Figure 15). 
Regarding claim 8, Desmond teaches the fluid testing device of claim 6, wherein the fluid interaction element (i.e. flow-restricting material 202) is at or below the first surface and opposite the protuberance (see Figure 15). 
Regarding claim 9, Desmond teaches the fluid testing device of claim 1 wherein the length of the second gap is 0.1 mm (which is no more than 1 mm, see [0118]) and wherein the length of the first gap is 0.5 mm (which is at least 50% larger than 0.1 mm i.e. the length of the second gap, see [0063]). 
Regarding claim 10, Desmond teaches the fluid testing device of claim 1, wherein the first gap is at least 1.5 mm (see [0063] which teaches a “length of about 3.0 mm”). 
Regarding claim 11, Desmond teaches the fluid testing device of claim 1, wherein the fluid interaction element (i.e. flow-restricting material 202) is on a first side of the second gap, the fluid testing device further comprising a second fluid interaction element (referred to as a second material 204 in [0076]) opposite the second gap on a second side of the second gap opposite the first side (see [0076], which recites  “FIGS. 12 and 14-16, the fluid communications 212 are also formed in the substrate 220. Each of FIGS. 12-16 shows flow-restricting material 202 disposed in the first channel 208 and/or the fluid communication 212. As shown in FIGS. 12 and 13, a second material 204 of smaller average diametrical particle cross-section area than material 202 is provided in first channel 208”). 
Regarding claim 13, Desmond teaches the fluid testing device of claim 1, comprising an elongate stick forming the chamber (see Figures 1 and 17), the chamber having an inlet (referred to as an input opening 102 in [0047] and illustrated in Figure 1) proximate an end of the stick (see Figure 1 and 17).  
Regarding claim 16, Desmond teaches the fluid testing device of claim 1, wherein the fluid interaction element (i.e. flow-restricting material 202) is to interact with the fluid while the fluid is in the second gap of the fluid chamber (see [0077] and Figure 14).

Claims 14-15 and 17-18  is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giri et al (European Patent EP 3 234 594).
Regarding claim 14, Giri et al (European Patent EP 3 234 594) teaches a fluid testing method comprising: 
wicking a fluid (such as blood, see [0008]) into a first gap (which corresponds to the left portion of microfluidic channel 36 adjacent to constriction 40) in a chamber (which corresponds to channel 36 and constriction 40) of a fluid testing device (referred to as a microfluidic diagnostic testing chip 30 in [0006] and illustrated in Figure 1)(see [0015] and [0065]); and interacting the fluid with a fluid interaction element (referred to a as a sensor 38 in [0015] and illustrated in Figure 1)  while the fluid is in a second gap (referred to as a constriction 40 in [0010] and illustrated in Figure 1) in the chamber that is adjacent the first gap in the chamber and less than the first gap (wherein the second gap, i.e. constriction 40 of Figure 1, has a cross sectional area that is smaller than the cross section area of the first gap i.e. the left portion of microfluidic channel 36 adjacent to constriction 40, see 112(b) rejection) (see also [0015] and [0065]).
Regarding claim 15, Giri teaches a fluid testing stick (referred to as system 100 including a fluid diagnostic or testing cassette 110 in [0012] and illustrated in Figure 7) comprising: 
a first end supporting a controller (which corresponds to a multiplexer circuitry 1179 in [0093], which recites “[m]ultiplexer circuitry 1179 facilitates control and/or communication with a number of sensors 1138, pumps 1160 and temperature sensors 1175); and 
a second end forming a fluid interactor (which corresponds to a microfluidic channel 1136 and a sensor 1138 the fluid interactor comprising: 
a fluid interaction element (referred to as a sensor 1138 in [0109]) under control of the controller (see [0118], which recites “[p]rocessor 1510 comprises at least one processing unit to generate control signals controlling the operation of sensors 1138”); and 
a fluid chamber (which corresponds to a microfluidic channel 1136 and a constriction 40) to contain a fluid to be sensed by the fluid interaction element, the fluid chamber forming a first gap (referred to as a channel 1136 in [0077]) through which fluid is wicked to a second gap (referred to as constriction 40 in [0080]) in the fluid chamber that is opposite the fluid interaction element (i.e. sensor 1138)  and is less than the first gap (channel 1136)(see [0077], [0080] and Figure 1) .
Regarding claim 17, Giri teaches the fluid testing method of claim 14, further including positioning a volume of the fluid in the second gap and adjacent to the fluid interaction element (see [0010], which recites “[c]onstriction 40 has a cross-sectional area similar to that of the individual particles or cells that pass through constriction 40 and which are being tested”). 
Regarding claim 18, Giri teaches the fluid testing stick of claim 15, wherein the second gap is to position a volume of the fluid adjacent to the fluid interaction element  and the fluid interaction element is to interact with the volume of the fluid while the volume is in the second gap of the fluid chamber (see [0010], which recites “[c]onstriction 40 has a cross-sectional area similar to that of the individual particles or cells that pass through constriction 40 and which are being tested” and [0011], which recites “Micro-fabricated integrated sensor 38 comprises a micro-fabricated device formed upon substrate 32 within constriction 40. In one implementation, sensor 38 comprises a micro-device that is designed to output electrical signals or cause changes in electrical signals that indicate properties, parameters or characteristics of the fluid and/or cells/particles of the fluid passing through constriction 40”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Desmond in view of Davis (US Patent 5,119,830).
Regarding claim 12, Desmond teaches the fluid testing device of claim 1 having an optically transparent adhesive cover (see [0090]).
Desmond does not explicitly teach a fluid testing device having a chamber   that is transparent.
In the analogous art of providing a test device for testing a fluid in a chamber, Davis teaches a test device (see abstract) including a chamber (illustrated as a test space 42 in Figure 4) having a transparent chamber side (referred to as a transparent sheet 26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transparency of Davis into chamber of Desmond for the benefit of allowing the result of a test performed in the testing space to be viewed from the outside (see claim 1 and column lines 35-40, which recites “[t]hese changes in colors can be easily read by the operator through the transparent sheet 26”).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WU et al (US Publication 2010/0266449) teaches a fluid testing device (see [0037], Fig. 2) comprising a fluid interaction element (20); and a fluid chamber (9) to contain a fluid to be interacted upon by the fluid interaction element (20), the fluid chamber forming a first gap (which corresponds to the space between the walls of the cup) through which fluid is to be wicked to a second gap (22) that is opposite the fluid interaction element (20) and less than the first gap (see [0038], Fig.2), and a method wherein the fluid is wicked through the second gap (22) and interacting the fluid  with the fluid interaction element whenever the fluid is in the second gap (22) (see [0041]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                                                                                                                                                                                                                          /JENNIFER WECKER/Primary Examiner, Art Unit 1797